DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments dated 04/28/2022 have been entered. Claims 1-18 are currently pending where claims 12-18 are newly added. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of the newly amended claim 10 as of 04/28/2022 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0131302 (Tanigawa hereinafter).
Regarding claim 1, Tanigawa teaches a vacuum pump that discloses a motor (Figure 1A, Motor 11), a first shaft (Shaft 14) and a second shaft (Second shaft 15), wherein the first shaft (14) and the second shaft (15) are synchronously driven by the motor (11) via a common drive belt (Belt 26 in Figures 1A, 1B, and 1C), wherein the first shaft (14) has a first pumping element (Pumping element 102) and the second shaft (15) has a second pumping element (Second Pumping element 103) which cooperates with the first pumping element in order to convey a gaseous medium from an inlet to an outlet (¶ 26 with Figure 2A showing the inlet port 26 and outlet port 25, please note that it appears 26 has been used for both the belt and inlet in the document), and wherein the first shaft (14) has a first emergency running gear (18) and the second shaft (15) has a second emergency running gear (19) which meshes with the first emergency running gear (Synchronous gears 18 and 19 per ¶ 30, Please note that term emergency gear is not specifically defined by the Applicant and therefore any operating gears to maintain synchronicity of the pump will be seen as emergency gears).
Regarding claim 8, Tanigawa’s teachings are described above in claim 1 where Tanigawa further discloses that the first and second emergency running gears are made of at least one material selected from the group consisting of: stainless steel, galvanized steel, plastic, and hard-coated aluminum (¶ 27 details the material of the gears 18 and 19).
Regarding claim 9, Tanigawa’s teachings are described above in claim 1 where Tanigawa further discloses that the vacuum pump is a claw pump, screw pump, single-stage roots pump, or a multi stage roots pump (¶ 5 of Tanigawa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0131302 (Tanigawa) in view of FR 2527725 (Tixier hereinafter).
Regarding claim 2, Tanigawa’s teachings are described above in claim 1 but are silent with respect to there being no contact of the first and second the emergency running gears in normal operation.
However, Tixier discloses a roots compressor that discloses synchronization gears that are seen as emergency gears which do not touch during normal operation (Gears 5 and 6 as seen in Figure 3, with “The secondary toothings 5 and 9 of the toothed wheels 20 and 26 are produced with a mutual backlash such that, in operation, the two rotors 4 and 8 are driven in synchronism by the toothed belt 10 without the sides of the secondary toothings 5 and 9 touch- (Figure 3). These toothed wheels therefore play no role in driving the respective rotors and, since their teeth are not in contact, they do not require any lubrication and are not subject to wear. They can therefore be manufactured at the lowest cost by molding in plastic material and fixed by any appropriate means to the pinions 2 and 6 or to their respective axles.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the emergency gears of Tanigawa apart to prevent contact to allow for the gears to not wear down during operation while still providing the correct positioning should the belt fail.
Regarding claim 3, Tanigawa’s teachings are described above in claim 1 where Tanigawa is silent with respect the first and second emergency running gears have a first circumferential backlash to each other which is smaller than a second circumferential backlash of the first and second pumping elements to each other and wherein, the first circumferential backlash is between about 50% to about 75% of the second circumferential backlash.
However, Tixier teaches a roots compressor with the knowledge of sizing the toothed wheels (gears) relative to a circumferential pitch. The specific sizing of the backlash of the emergency gears would be a result effective variable that one of ordinary skill in the art would recognize as a design choice, a smaller backlash would allow for less movement relative to each gear while a greater backlash would allow for more play between the gears.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the system to find the workable ranges of backlashes able to be applied to the emergency gears to function in the manner of Tixier without being so great that the pump would be out of synch in the event the belt were to break
Regarding claim 4, Tanigawa’s modified teachings are described above in claim 1 but are silent with respect to the first and second emergency gears having a first circumferential backlash to each other that is greater than a second circumferential backlash of the common drive belt.
However, Tixier discloses a roots compressor that discloses synchronization gears that are seen as emergency gears which do not touch during normal operation (Gears 5 and 6 as seen in Figure 3). The resultant interpretation from Tixier is that the emergency gears having a circumferential backlash to each other that is greater than the circumferential backlash of the drive belt. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the emergency gears of Tanigawa apart and provide a larger backlash than that of the belt drive as shown in Tixier to prevent contact to allow for the gears to not wear down during operation while still providing the correct positioning should the belt fail.
Regarding claim 11, Tanigawa’s teachings are described above in claim 1 but are silent with respect to the common drive belt is a toothed belt.
However, Tixier teaches a synchronized rotor blower that discloses a common drive belt that is toothed (Figure 1, toothed belt 10, and “This Roots compressor also includes a toothed belt 10 with double teeth 12 and 14, as well as a motor pinion 16 and a return pinion 18.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley of Tanigawa with the toothed belt of Tixier to prevent the belt from slipping during operation.
Regarding claim 12, Tanigawa teaches a vacuum pump that discloses a pump inlet (Figure 2B, Inlet 26) and a pump outlet (Outlet 25); a first shaft having a first pumping element and a first emergency running gear (First shaft 14 with pumping element 102 and emergency gear 18); a second shaft having a second pumping element and a second emergency running gear (Second shaft 15 with pumping element 103 and emergency gear 19); and a common belt that, under a normal pump operation, synchronously drives the first and second shafts such that the first and second pumping elements cooperate without contacting one another to convey a gaseous medium from the pump inlet to the pump outlet, wherein, under the normal pump operation (¶ 26 and evident structure of Figures 1A-2B).
Tanigawa is silent with respect to the first and second emergency running gears mesh without contacting one another.
However, Tixier discloses a roots compressor that discloses synchronization gears that are seen as emergency gears which do not touch during normal operation (Gears 5 and 6 as seen in Figure 3, with “The secondary toothings 5 and 9 of the toothed wheels 20 and 26 are produced with a mutual backlash such that, in operation, the two rotors 4 and 8 are driven in synchronism by the toothed belt 10 without the sides of the secondary toothings 5 and 9 touch- (Figure 3). These toothed wheels therefore play no role in driving the respective rotors and, since their teeth are not in contact, they do not require any lubrication and are not subject to wear. They can therefore be manufactured at the lowest cost by molding in plastic material and fixed by any appropriate means to the pinions 2 and 6 or to their respective axles.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the emergency gears of Tanigawa apart to prevent contact to allow for the gears to not wear down during operation while still providing the correct positioning should the belt fail.
Regarding claim 13, Tanigawa’s modified teachings are described above in claim 12 where the combination of Tanigawa and Tixier would further disclose that the first and second emergency running gears, under an emergency pump operation due to failure of the common belt, contact one another to synchronize the first and second shafts to prevent contact of the first and second pumping elements with one another (Per combination of Tanigawa and Tixier, the emergency gears of Tanigawa will be spaced when the belt is driving the pump and when there is no belt the gears will mesh and result in operation of pump if required to maintain synchronization).
Regarding claim 16, Tanigawa’s modified teachings are described above in claim 13 where the combination of Tanigawa and Tixier would further disclose that the first and second emergency running gears have a tooth count configured to generate a unique tooth meshing frequency when in contact with one another (Under the broadest reasonable interpretation, the tooth count will impact the connection between the two gears and therefore dictate a specific value being detected by the sensor).
Regarding claim 17, Tanigawa’s modified teachings are described above in claim 12 where Tanigawa further discloses that the first and second emergency running gears are made of at least one material selected from the group consisting of: stainless steel, galvanized steel, plastic, and hard-coated aluminum (¶ 27 details the material of the gears 18 and 19).
Regarding claim 18, Tanigawa’s modified teachings are described above in claim 12 where Tanigawa further discloses that the vacuum pump is a claw pump, screw pump, single-stage roots pump, or a multi stage roots pump (¶ 5 of Tanigawa).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0131302 (Tanigawa) in view of US 2012/0190274 (Ito hereinafter).
Regarding claim 5, Tanigawa’s teachings are described above in claim 1 but are silent with respect to that a sensor for detecting a contact of the first and second emergency running gears.
However, Ito teaches a gear meshing detection system that discloses contact between two gears (¶ 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency gears of Tanigawa with the sensor of Ito to ensure proper meshing is maintained therefore guaranteeing correct synchronization during operation.
Regarding claim 6, Tanigawa’s modified teachings are described above in claim 5 where the combination of Tanigawa and Ito would further disclose that the sensor is a vibration sensor which detects vibration generated by the contact of the first and second emergency running gears (¶ 45 of Ito).
Regarding claim 7, Tanigawa’s modified teachings are described above in claim 5 where the combination of Tanigawa and Ito would further disclose that the first and second emergency running gears have a tooth count configured to generate a unique meshing frequency (Under the broadest reasonable interpretation, the tooth count will impact the connection between the two gears and therefore dictate a specific value being detected by the sensor). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0131302 (Tanigawa) in view of US 2015/0369241 (Nuss hereinafter)
Regarding claim 10, Tanigawa’s modified teachings are described above in claim 1 but are silent with respect to a third shaft, wherein the third shaft has a third emergency running gear which meshes with the first and/or second emergency running gears. 
However, Nuss teaches a three rotor screw pump that discloses the use of three pumping rotors with a respectively shaft (Figures 1 and 5 with ¶ 25). The resultant combination would be the screw pump of Tanigawa would be modified to feature three pumping elements, three shafts, and three emergency gears such that there would be a third shaft, wherein the third shaft has a third emergency running gear which meshes with the first and/or second emergency running gears.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synchronization gears of Tanigawa with the three shaft screw pump of Nuss to increase the throughput of the pump system. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0131302 (Tanigawa) in view of FR2527725 (Tixier) and further in view of US 2012/0190274 (Ito). 
Regarding claim 14, Tanigawa’s modified teachings are described above in claim 13 but are silent with respect to that a sensor for detecting a contact of the first and second emergency running gears.
However, Ito teaches a gear meshing detection system that discloses contact between two gears (¶ 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency gears of Tanigawa with the sensor of Ito to ensure proper meshing is maintained therefore guaranteeing correct synchronization during operation.
Regarding claim 15, Tanigawa’s modified teachings are described above in claim 4 where the combination of Tanigawa and Ito would further disclose that the sensor is a vibration sensor that detects vibration generated by the contact of the first and second emergency running gears (¶ 45 of Ito).

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant’s argument’s regarding Tanigawa’s emergency running gears of 18/19 have been reviewed however the set forth arguments are not found to be persuasive. Examiner has reviewed the submitted specification for clarification of what the term emergency would mean relative to this specification application and found that the Applicant has not made a specific declaration or definition regarding what is meant by emergency. Examiner has viewed the term emergency running to mean when the main drive system is not operable the provided gears will maintain proper alignment and/or operation. The synchronization gears 18/19 of Tanigawa provide that exact function by being able to maintain current synchronization while allowing the pump to rotate. It is using this interpretation and logic that Examiner has not found applicant’s arguments that 18/19 of Tanigawa are unable to read on the emergency running gears of claims 1-18. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746